Citation Nr: 0632528	
Decision Date: 10/19/06    Archive Date: 10/31/06

DOCKET NO.  05-29 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1. Entitlement to an effective date prior to May 23, 2003 for 
special monthly compensation based on loss of use of a 
creative organ.

2. Entitlement to a compensable evaluation for atrophy of the 
left testicle. 


REPRESENTATION

Veteran represented by: New Jersey Department of Military and 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel
INTRODUCTION

The veteran had active service from September 1974 to 
February 1975. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of September 2003 and August 2004 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Newark, New Jersey.  

In August 2006, the veteran had a hearing before the 
undersigned Acting Veterans Law Judge.  A transcript of the 
hearing is associated with the claims file. 


FINDINGS OF FACT

1.  Prior to an April 26, 2004 VA examination there was no 
evidence that the veteran's left testicle atrophy had 
resulted in the loss of use of a creative organ (low sperm 
count).

2.  Atrophy of the left testicle is manifested by a smaller 
left testicle with atrophy; there is no evidence of right 
testicle atrophy, removal of both testes, chronic epididymo-
orchitis, urinary tract infections, or deformity of penis.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to May 22, 2003 
for the grant of special monthly compensation for loss of use 
of the creative organ have not been met.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2006).   

2.  The criteria for a compensable evaluation for atrophy of 
the left testicle have not been met.   38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R.  
§§ 3.102, 4.115b, Diagnostic Code 7523 (2006). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. sections 5100, 5102-5103A, 5106, 5107, 5126 
(West  2002)), imposes obligations on VA in terms of its duty 
to notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially  
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to  
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held VA must inform the  
claimant of any information and evidence not of record that 
(1) is necessary to substantiate the claim (including degree  
of disability and effective date of disability; see 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); (2) VA 
will seek to provide; and (3) the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a)  (West 2002); Quartuccio, 
supra. at 187; 38 C.F.R. § 3.159(b) (2006).  As a fourth 
notice requirement, VA must "request  that the claimant 
provide any evidence in the claimant's  possession that 
pertains to the claim."  38 C.F.R.  § 3.159(b) (1); see also 
Pelegrini v. Principi, 18 Vet. App.  112, 120-21 (2004) 
(Pelegrini II).  

Regarding timing, the Board notes that the Court has held 
that the plain language of 38 U.S.C.A. section 5103(A) (West 
2002), requires that notice to a claimant pursuant to the 
VCAA be provided "at  the time" that, or "immediately after," 
VA receives a  completed or substantially complete 
application for VA- administered benefits.  Pelegrini at 119 
(2004).  This timing requirement applies equally to the 
initial-disability-rating and effective-date elements of a 
service connection claim.  Dingess supra.

In this case, the Board finds that the letter sent to the 
veteran in June 2003, prior to the initial adjudication, 
complied with the VCAA statutory notice requirements as 
outlined above, except as to the disability rating and 
effective date elements.  The veteran received notice of 
these elements and of the elements required for an earlier 
effective date for compensation based on loss of use of a 
creative organ in September 2005 and August 2006 letters.  
The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Although full 
VCCA-complying notice was not provided prior to the initial 
adjudication of this claim, the veteran had ample opportunity 
to respond, supplement the record, and participate in the 
adjudicatory process after the notice was given.

Additionally, the Board notes that the sworn testimony from 
the veteran in the August 2006 hearing reflects that he 
understood the basis for the effective date  assigned.
 
VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).

The evidence of record includes VA examinations.  It does not 
appear that there are any other additional records that are 
necessary to obtain before proceeding to a decision in this 
case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  


Analysis

Earlier Effective Date for Special Monthly Compensation 

In the present case, the veteran claims that he is entitled 
to an effective date prior to May 22, 2003 for the award of 
special monthly compensation.  The veteran testified that 
since he attempted to and was unable to father children 
immediately after service, he should be awarded an effective 
date from separation. 

The effective date provisions for awards of increased 
disability compensation include a general rule which is that 
an award based on a claim for increase of compensation "shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor." 38 
U.S.C.A. § 5110(a) (West 2002).  The corresponding VA 
regulation expresses this rule as "date of receipt of claim 
or date entitlement arose, whichever is later." 38 C.F.R. § 
3.400(o)(1).

The law provides an exception to this general rule governing 
claims "for increase" which exception governs awards "of 
increased compensation." 38 U.S.C.A. § 5110(a), (b)(2) (West 
2002).  If the evidence shows that the increase in disability 
occurred prior to the date of receipt of claim, the RO may 
assign the earliest date as of which it is ascertainable that 
the increase occurred as long as the claim for the increased 
disability rating was received within a year of the date that 
the increase occurred.  38 U.S.C.A. § 5110(b)(2) (West 2002); 
38 C.F.R. § 3.400(o)(2); see Harper v. Brown, 10 Vet. App. 
125 (1997; Quarles v. Derwinski, 3 Vet. App. 129, 134- 135 
(1992); VAOPGCPREC 12-98, 63 Fed. Reg. 56704 (1998).

In Harper v. Brown, 10 Vet. App. 125, 126-27 (1997), the 
Court held that "38 U.S.C. § 5110(b)(2) and 38 C.F.R. § 
3.400(o)(2) are applicable only where the increase precedes 
the claim (provided that the claim is received within one 
year after the increase)."  Id.  The Court further stated 
that the phrase "otherwise, date of receipt of claim" 
provides the applicable effective date when a factually 
ascertainable increase occurred more than one year prior to 
receipt of the claim for increased compensation.  Id.  That 
is, because neither 38 U.S.C. § 5110(b)(2) nor 38 C.F.R. § 
3.400(o)(2) refer to the date of the claim as the effective 
date of an award of increased disability compensation, the 
effective date for increased disability compensation is the 
date on which the evidence establishes that a veteran's 
disability increased, if the claim is received within one 
year from such date.  The effective date of an increased 
rating would be the date of claim only if the claim is not 
received within the year following the increase in 
disability, as explained in Harper.  VAOPGCPREC 12-98.

In addition, the Court has indicated that it is axiomatic 
that the fact that must be found in order for entitlement to 
an increase in disability compensation to arise, in other 
words, that the service-connected disability must have 
increased in severity to a degree warranting an increase in 
compensation.  See Hazan v. Gober, 10 Vet. App. 511, 519 
(1992).  Thus, determining whether an effective date assigned 
for an increased rating is correct or proper under the law 
requires (1) a determination of the date of the receipt of 
the claim for the increased rating as well as (2) a review of 
all the evidence of record to determine when an increase in 
disability was "ascertainable."  Id. at 521.

Special monthly compensation (SMC) under 38 U.S.C.A. § 
1114(k) (2006) is payable for each anatomical loss or loss of 
use of one hand, one foot, both buttocks, one or more 
creative organs, blindness of one eye having only light 
perception, deafness of both ears, having absence of air and 
bone conduction, complete organic aphonia with constant 
inability to communicate by speech or, in the case of a woman 
veteran, the anatomical loss of one or both breasts 
(including loss by mastectomy).  This special compensation is 
payable in addition to the basic rate of compensation 
otherwise payable on the basis of degree of disability, 
provided that the combined rate of compensation does not 
exceed the monthly rate set forth in 38 U.S.C.A. § 1114(l) 
when authorized in conjunction with any of the provisions of 
38 U.S.C.A. § 1114(a) through (j) or (s).

The Board must therefore determine the date of receipt of the 
veteran's SMC claim, and then determine the date that it 
became factually ascertainable that an award for SMC for loss 
of use of a creative organ was warranted.  

By way of history, service connection for atrophy of the left 
testicle was granted in a May 1975 rating decision.  In that 
decision, the RO determined that entitlement to SMC for loss 
of use of a creative organ was not warranted.  The veteran 
did not appeal the decision.  The decision is final and may 
not be revised except on a showing of CUE under 38 C.F.R. § 
3.105(a).  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2006).

In February 1981, the veteran filed a claim for an increased 
evaluation for his service-connected left testicle 
disability.  He indicated that his left testicle atrophy had 
rendered him sterile.  By a letter dated March 24, 1981, the 
RO asked the veteran to submit medical evidence demonstrating 
that his disabilities had increased in severity.  The veteran 
was told that his claim would be reconsidered when the 
requested medical evidence had to be received.  No 
correspondence was received from the veteran within one year 
of this notice.  The Board therefore finds that it may 
reasonably be concluded that the veteran abandoned this 
claim.  See 38 C.F.R. § 3.158(a) (1980).  Where evidence 
requested in connection with a claim for increase, which 
would include a claim for SMC, is not furnished within 1 year 
after the date of request, the claim will be considered 
abandoned.  After the expiration of 1 year, further action 
will not be taken unless a new claim is received, and should 
the right to the benefit be finally established, compensation 
based on such evidence shall commence not earlier than the 
date of filing the new claim.  Id. 

The veteran filed another claim for increase in May 1994.  He 
made no reference to being sterile and/or infertile.  There 
were also no findings made to infertility in the report of a 
May 1994 VA examination.

The veteran applied for an increased rating for left 
testicular atrophy in a letter received on May 22, 2003.  The 
RO granted special monthly compensation for loss of use of a 
creative organ based on the findings of an April 26, 2004 VA 
examination showing secondary infertility related to the 
veteran's left testicular injury and subsequent operations.  
Given the facts stated above and that the veteran's claim for 
increase for the left testicular atrophy was received on May 
22, 2003 which eventually led to the award for special 
monthly compensation, the RO correctly applied the provisions 
of 38 C.F.R. section 3.400 in setting the effective date.

In the August 2006 hearing, the veteran's representative 
argued that he was entitled to an effective date of one year 
prior to May 22, 2003 based on the fact that it was factually 
ascertainable that the veteran was unable to father children 
prior to this date.  The representative appears to base this 
argument on 38 U.S.C.A. section 5110(b)(2) and 38 C.F.R. 
section 3.400(o)(2), providing that the effective date for an 
increased rating for disability compensation will be the 
earliest date as of which it is factually ascertainable that 
an increase in disability occurred if a claim is received 
within one year from such date; otherwise, the effective date 
is the date of receipt of the claim.  In the present case, a 
review of the record does not reveal any evidence in the one 
year prior May 22, 2003 which could factually ascertain 
infertility.  Rather, the first competent medical evidence of 
the condition is in the April 2004 VA examination.  Prior to 
May 22, 2003, there is no medical evidence of record showing 
that the  veteran was infertile.  Thus, there is no basis for 
an effective date prior to the date assigned by the RO, May 
22, 2003.

While the Board sympathizes with the veteran's position, VA 
is does not have the authority to change the laws pertaining 
to entitlement to the benefits authorized by Congress.  See 
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); Spencer v. 
West, 
13 Vet. App. 376 (2000).  Therefore, this claim is denied.

Increased Rating for Left Testicular Atrophy

The veteran claims that he is entitled to a compensable 
rating for the atrophy of the left testicle.  In support of 
his claim, the veteran testified that he experiences pain in 
the left testicle and that if he lifts something, he 
experiences a tingling sensation.

In the present case, the veteran was service-connected for 
atrophy of the left testicle due to torsion in a March 1975 
rating decision.  A non-compensable rating was assigned 
effective from February 27, 1975.  The veteran applied for an 
increased rating in May 2003.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where entitlement to compensation has already been 
established and an increased disability rating is at issue, 
the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

The RO evaluated the veteran's service-connected disability 
under Diagnostic Code (DC) 7523 for complete atrophy of the 
testis.  38 C.F.R. § 4.115b.  Under DC 7523,  complete 
atrophy of one testicle warrants a noncompensable rating.  
Complete atrophy of both testicles warrants a 20 percent 
rating, with consideration for special monthly compensation.  

The Board will consider whether the veteran can receive a 
higher rating under this diagnostic code, as well as any 
other potentially applicable diagnostic codes.

Other potentially applicable diagnostic codes include DC 7524  
for removal of testis, DC 7525 for chronic epididymo-
orchitis, and DC 7522 for deformity of the penis with loss of 
erectile power.  Under DC 7254, removal of one testis 
warrants a noncompensable rating and removal of two testes 
warrants a 20 percent rating, with consideration for special 
monthly compensation.   

Under DC 7525, chronic epididymo-orchitis is rated as an 
urinary tract infection.   Under 38 C.F.R. section 4.115a, an 
urinary tract infection requiring long-term drug therapy, 1-2 
hospitalizations per year and/or requiring intermittent 
intensive management warrants a 10  percent rating.  

Under DC 7522, deformity of the penis with loss of erectile  
power warrants a 20 percent rating. 

In an August 2003 VA examination, the examiner stated that 
the right testis was smooth.  The left testicle was smooth 
and smaller than the right testicle.  The diagnoses included 
atrophy of the left testicle.

An April 2004 VA examination showed a normal right testis and 
a smaller left testis.  Diagnoses included a slightly smaller 
left testis located high in the left scrotum.  An August 2004 
VA examination showed atrophy of the left testis.  

Upon review, the medical evidence does not show that the 
atrophy of the left testicle warrants a compensable rating 
under DC 7523.  As previously noted, in order to warrant the 
next higher 20 percent rating, evidence of atrophy of both 
testes is required.  In the present case, though there is 
medical evidence of left testis atrophy, there is no evidence 
of right testis atrophy.  Rather, the evidence from the 
August 2003 and April and August 2004 VA examinations show a 
normal right testis. The veteran's statements mostly relate 
to pain in the left testis; however, as there is no atrophy 
in the right testis, a higher 20 percent rating is not 
warranted under DC 7523. 
 
Similarly, there is no evidence of removal of both testes; as 
such, a higher 20 percent rating under DC 7524 also does not 
apply.  Additionally, a compensable rating under DC 7525 is 
not warranted as the evidence does not show chronic 
epididymo-orchitis or urinary tract infections.  See 38 
C.F.R. § 4.115a.  Similarly, a compensable rating under DC 
7522 for deformity of the penis with loss of erectile power 
does not apply as in the August 2003 examination, the veteran 
denied problems with erections and ejaculation.  There is 
also no medical evidence of penis abnormality. 

As a whole, the evidence more closely approximates the 
criteria for a noncompensable rating under 38 C.F.R. section 
4.115b, DC 7523.  See 38 C.F.R. 
§ 4.7.  The Board notes that the veteran has complained of 
left testicular pain, a cause for which has not been 
determined.  Although pain is considered in rating 
determinations, "pain alone cannot be evaluated without  
being associated with an underlying pathologic abnormality."  
68 Fed. Reg. 51454 (Aug. 27, 2003) (setting for new rating  
criteria for the evaluation of disabilities of the spine);  
see also Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999) ("[P]ain alone, without a diagnosed or identifiable  
underlying malady or condition, does not in and of itself  
constitute a disability for which service connection may be 
granted.") 

The Board notes that the veteran believes that he is entitled 
to a compensable rating for his left testicular atrophy.  
However, the veteran, as a layman, is not competent to give a 
medical opinion on the diagnosis or etiology of a condition.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").

In sum, the preponderance of the evidence is against the 
veteran's claim for a compensable rating for atrophy of the 
left testicle.  In making this determination, the Board has 
considered the benefit-of-the- doubt doctrine; however, as 
the evidence is not equally balanced, in this regard, it does 
not apply.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990). 

Extraschedular

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
section 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 
Vet. App. 88 (1996).  

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of  
documents or testimony of record and to identify all  
potential theories of entitlement to a benefit under the law  
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding  
the Board from affirming an RO conclusion that a claim does  
not meet the criteria for submission pursuant to 38 C.F.R. 
section 3.321(b)(1), or from reaching such conclusion on its 
own.  The Court has further held that the Board must address  
referral under 38 C.F.R. § 3.321(b)(1) only where  
circumstances are presented which the VA Under Secretary for  
Benefits of the Director of the VA Compensation and Pension  
Service might consider unusual or exceptional.  Shipwash v.  
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find that the veteran's disability picture 
has been rendered unusual or exceptional in nature as to 
warrant referral of his case to the Director or Under 
Secretary for review for consideration of extraschedular 
evaluations for the disabilities at issue for which an 
increased compensation benefits is sought on appeal.

The current schedular criteria adequately compensate the 
veteran for the current nature and extent of severity of the 
disability at issue.  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question. 


ORDER

An effective date prior to May 23, 2003 for special monthly 
compensation based on loss of use of a creative organ is 
denied.

A compensable evaluation for atrophy of the left testicle is 
denied. 




____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


